

114 S2156 IS: Wildfire and Emergency Airspace Protection Act of 2015
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2156IN THE SENATE OF THE UNITED STATESOctober 7, 2015Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide a criminal penalty for launching drones that
			 interfere with fighting fires affecting Federal property or responding to
			 disasters affecting interstate or foreign commerce, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Wildfire and Emergency Airspace Protection Act of 2015. 2.Launching drones that interfere with fighting fires affecting Federal property or responding to disasters affecting interstate or foreign commerce (a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following:
				
					1370.Launching drones that interfere with fighting fires affecting Federal property or responding to
			 disasters  affecting interstate or foreign commerce
 (a)DefinitionsIn this section— (1)the term covered disaster means a disaster that affects interstate or foreign commerce; and
 (2)the term covered fire means a fire that threatens the real or personal property of the United States, or of any department or agency thereof.
 (b)OffenseWhoever knowingly launches a drone for recreational purposes in a place near a covered fire or covered disaster, and is reckless as to whether that drone will interfere with fighting the fire or responding to the disaster, if the drone does interfere with that firefighting or disaster response, shall be fined under this title, imprisoned for not more than 5 years, or both.
 (c)Agricultural use of drones not affectedFor purposes of subsection (b), the term recreational purposes does not include agricultural purposes. . (b)Clerical amendmentThe table of sections for chapter 65 of title 18, United States Code, is amended by adding at the end the following:
				1370. Launching drones that interfere with fighting fires affecting Federal property or responding
			 to disasters affecting interstate or foreign commerce..